Name: Commission Regulation (EEC) No 33/86 of 8 January 1986 amending Regulation (EEC) No 3688/85 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/ 14 Official Journal of the European Communities 9 . 1 . 86 COMMISSION REGULATION (EEC) No 33/86 of 8 January 1986 amending Regulation (EEC) No 3688/85 fixing the import levies on milk and milk products  50 ECU per 1 00 kg net weight for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under ( 1 ) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria,  60 ECU per 100 kg net weight for products listed under (s) of that Annex imported from Finland,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU per 100 kg net weight for products listed under (f) of that Annex imported from Australia and New Zealand.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1935/85 (3), as last amended by Regulation (EEC) No 3688/85 (4) ; Whereas investigation shows that an error appears in the Annex to the Regulation ; whereas, for the sake of clarity, the Regulation in question should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Footnote (") of the Annex to Regulation (EEC) No 3688/85 is hereby replaced by the following : "(") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzer ­ land, Article 2 This Regulation shall enter into force on 9 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27 . 5 . 1985, p. 5 . ' OJ No L 181 , 13 . 7. 1985, p. 8 . (4) OJ No L 351 , 28 . 12 . 1985, p . 20 .